Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/7/20, is a national stage entry of P/JP2019/003860, filed on 2/4/19. A claim for foreign priority is made to the following applications: 2018-018388, filed on 2/5/18; and 2019-009224, filed on 1/23/19. Certified copies of the priority applications are of record. 


Status of Claims and Response to Restriction Requirement
Claim 1 is pending as of the reply filed on 8/30/21. Claims 2-4 have been canceled. 
Applicant’s election of invention I, claim 1 in the reply filed on 8/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims to the non-elected inventions have been canceled. The restriction is made final. 
Claim 1 was examined and is rejected. 

Claim Rejection-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is drawn to a use of a deazaflavin compound of formula (I) for activating intracellular ATP production, but the claim doesn’t recite any active step of how this process is achieved. The claim doesn’t recite any steps of how the process of activating intracellular ATP production is carried out, e.g., such as by administration of a compound to a subject, or in vitro, by contacting a cell with a compound. The claim is therefore indefinite, as the claim is drawn to a process, activating intracellular ATP production, but doesn’t recite any active step of how this is achieved. See MPEP 2173.05(q): “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced”. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
To overcome this rejection, it is suggested that at least one active step be added to the claim.

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et. al., European J. Med. Chem., vol. 43, pp. 1376-1389, publ. 2008 (cited in the IDS).
The claim is drawn to use of a deazaflavin compound of formula (I) for activating intracellular ATP production. 
Although an active step is not expressly recited in the claim, the claim has been interpreted to comprise contacting a cell with a compound of formula (I), as supported by the specification (para [0029], description for Fig. 1), to practice compact prosecution. 
Ali discloses structure-activity relationship study for flavin analogs and their in vitro antitumor activity (Title & Abstract; pp. 1376-1377, 1st para of Intro). Ali discloses contacting the flavin analogs with KB tumor cells (p. 1377, left col., last para-right col., top para). Ali discloses the following flavin analog compounds were contacted with KB tumor cells (p. 1378, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Compounds 1a-1l are included within formula (I) of the instant claims, defined as follows: 1a R1=H, R3, R4=H, R2=n-butyl; 1b R1 & R3=H, R2=dodecane, R4=chloro, R4=H; 1c R1, R3, R4=H, R2=phenyl; 1d R1, R4=H, R2=ethyl, R3=methyl; 1e R1=methyl, R2=ethyl, R3 & R4=H; 1f R1=methyl, R2=n-propyl, R3 & 
Claim 1 doesn’t limit the type of cell in the method; as Ali discloses contacting a KB tumor cell with a compound of formula (I), it would have been reasonably expected that the same effect as claimed would have occurred, i.e., intracellular ATP production would have been activated. See MPEP 2112.02 (I): “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Ali discloses the same step of the instant claim, i.e., contacting a cell with a compound of formula (I), therefore, the result of this would have necessarily been the same as recited in the instant claim, intracellular ATP production would have been activated. Ali anticipates the claim. 

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see for example p. 7 of specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Information Disclosure Statement
The IDS filed on 2/7/20 has been considered. 


Conclusion
Claim 1 is rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627